Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group 3 (Figures 16-23) and species A (powered actuator) WITHOUT traverse dated 3/25/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the attachment member being configured to provide flexibility in multiple planes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nijiman (2014/0039642).

In regard to claim 1, Ninjiman discloses a prosthetic foot comprising: 
an attachment member 200 comprising a connector (220) configured to connect the attachment member to a user or another prosthetic device (standard male endoskeletal adapter therefore able to attach to another prosthetic device or a socket since this is a standard connection); 
and two or more flexible [0062: carbon or material capable of storing and releasing energy] members (110, 400) directly attached to each other along a foot portion of the prosthetic foot (attached by 420; fig 2L) and separately connected to the attachment member by independent rotatable connections (see pivots in fig 2L) such that both rotation of the flexible members relative to the attachment member and flexion of the flexible members' shape can be caused by contact between the prosthetic foot and the ground, independent of other forces, [0062; 0042; 0067]
wherein at least one of the flexible members 110 continuously extends rearwardly from a proximal end of the flexible member to a rearward position away from a toe region, where it curves back and then continues continuously, extending forwardly from that rearward position to a distal end of the flexible member. (see fig 2L; slight C-shape meets this limitation)
In regard to claim 6, Ninjiman discloses the prosthetic foot of Claim 1, and further discloses a third flexible member 120, the third flexible member 120 disposed beneath the two or more flexible members (fig 2L; 120 is below 110 and 400; the examiner suggests using terminology such as proximal and distal), and generally extending from a heel end to a toe end of the prosthetic foot (fig 2L), wherein the third flexible member 120 has a plate-like shape (fig 2L).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nijiman (2014/0039642).
In regard to claim 2, Ninjiman meets the claim limitations as discussed in the rejection of claim 1.  Ninjiman further teaches at least one of the flexible members (400 or 110) connects to the attachment member via an actuator 401.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the actuator 401 in the other embodiments of Ninjiman in order to provide a more stable foot for low activity users [0050]. 

Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nijiman (2014/0039642) in view of Yasui (2003/0163206A1).

In regard to claims 3-4, Ninjiman meets the claim limitations as discussed in the rejection of claim 2, but does not teach the actuator is a powered actuator configured to power motion of at least one of the two or more flexible members.  Yasui teaches a spring based actuator 13 (fig 1) which powers motion of a foot (flexible member).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the actuator of Yasui in place of the actuator of Nijiman because the powered actuator will require less input from the user and more dorsiflexion clearance than the spring alone.

Claims 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasui (2003/0163206A1) in view of Christensen (2005/0203640A1) and further in view of Slemker (2009/0082869A1).

In regard to claim 9, Yasui teaches a prosthetic foot comprising: 
an attachment member 4a disposed at an ankle position of the prosthetic foot (fig 1), 
the attachment member 4a being configured to provide flexibility in multiple planes (see arrows fig 4, fig 1); 
an actuator 13 coupled to the first connection portion (connected to 4a) at an anterior portion of the adapter (connected to 4a anteriorly) by a rotatable connection 14a at a first end (proximal end) of the actuator (fig 1;[0116: DC motor may be used in 13]).
However, Yasui does not teach a connector or the foot (first and second flexible member) as claimed.
Christensen teaches a foot with a first flexible member 410 coupled to the a posterior portion and extending forward toward a toe portion 34 of the prosthetic foot (fig 6)
and a second flexible member 112,
and a third flexible member 18 disposed below the second flexible member 112 to contact a ground surface while the prosthetic foot is in use (able to when the foot is compressed based on the angle of the foot), 
wherein posterior portions of the second 112 and third flexible members 18 define a gap (see gap, fig 5) that expands toward a rearward portion away from a toe region when in a standing position (fig 5), and wherein the third flexible member 18 has a plate-like shape (fig 3, 5, generally flat therefore plate-like).
When the foot of Christensen is used in place of the foot of Yasui, the flexible members will be attached by rotatable connections 14b of Yasui and to a second end (distal end) of the actuator 13 of Yasui.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the foot of Christensen in place of the foot of Yasui because the foot has improved shock absorption [0009].
Slemker teaches a connector (fig 1) configured to connect an attachment member to another prosthetic device (standard endoskeletal adapter capable of connecting to another device) and first and second connection portions (screws 38).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Slemker’s connector to connect the foot and ankle of Yasui to a prosthetic socket because it allows for both height and rotation adjustments of the prosthesis (abstract).
In regard to claim 15, Yasui teaches a prosthetic foot comprising: 
an attachment member 4a disposed at an ankle position of the prosthetic foot (fig 1), the attachment member 1 
the attachment member 1 being configured to provide flexibility in multiple planes (see arrows fig 4, fig 1); 
an actuator 13 coupled to the first connection portion (connected to 1) at an anterior portion of the adapter (connected to 1) by a rotatable connection 14a at a first end (proximal end) of the actuator (fig 1;[0116: DC motor may be used in 13]).
However, Yasui does not teach a connector or the foot (first and second flexible member) as claimed.
Christensen teaches a foot with a first flexible member 410 coupled to the a posterior portion of the adapter by a rotatable connection 14b and extending forward toward a toe portion 34 of the prosthetic foot (fig 6)
and a second flexible member 514.
When the foot of Christensen is used in place of the foot of Yasui, the flexible members will be attached by rotatable connections 14b of Yasui and to a second end (distal end) of the actuator 13 of Yasui.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the foot of Christensen in place of the foot of Yasui because the foot has improved shock absorption [0009].
Slemker teaches a connector (fig 1) configured to connect an attachment member to another prosthetic device (standard endoskeletal adapter capable of connecting to another device) and first and second connection portions (screws 38).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Slemker’s connector to connect the foot and ankle of Yasui to a prosthetic socket because it allows for both height and rotation adjustments of the prosthesis (abstract).
In regard to claims 10 and 16, Yasui meets the claim limitations as discussed in the rejection of claims 9 and 15, and further teaches the actuator 13 comprises a powered actuator. [0116: DC motor]
In regard to claim 17, Yasui meets the claim limitations as discussed in the rejection of claim 15, but does not teach the foot (flexible members) as claimed.  
Christensen further teaches a third flexible member 112 disposed below the second flexible member 514 to contact a ground surface while the prosthetic foot is in use (with weight on the heel, 514 will compress to contact against the ground through the lower foot plate, fig 5; capable of given the correct angle of the foot), wherein posterior portions of the second 514 and third flexible members 112 define a gap that expands toward a rearward portion away from a toe region when in a standing position (see rear gap, fig 5).
In regard to claims 11 and 18, Yasui meets the claim limitations as discussed in the rejection of claims   9 and 17, but does not teach the foot (flexible members).  Christensen teaches the third flexible member 112 generally extends from a heel end (at 50) and terminates posterior to a toe portion 34 of the prosthetic foot (fig 6).
In regard to claims 14 and 19, Yasui meets the claim limitations as discussed in the rejection of claims 9 and 17, wherein the third flexible 112 member is disposed below the second flexible member 514 along the entire length of the third flexible member.  “Below” is not defined by the instant disclosure and accordingly, if the foot is in the right position (for example tilted on its side), the third flexible member will be entirely below the second flexible member.
In regard to claims 12 and 20, Yasui meets the claim limitations as discussed in the rejection of claims 9 and 15, but does not teach the foot (flexible members) as claimed.  
Christensen further teaches the first flexible member 410 extends rearwardly from a proximal end (extends rearwordly at 26) and then forwardly (at 30) to the distal end of the prosthetic foot 34 (fig 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774